Citation Nr: 0619421	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar as a residual of a shell fragment wound to the left 
knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to March 1970.  According to his DD 214, he was discharged 
under honorable conditions.  See 38 U.S.C.A. § 101 (2); 38 
C.F.R. § 3.12(a) (2005).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision in which the 
RO denied the veteran's claim for an increased (compensable) 
rating for a scar, residuals of a shell fragment wound to the 
left knee (left knee scar).  The veteran filed a notice of 
disagreement (NOD) in July 2003 and the RO issued a statement 
of the case (SOC) in August 2003.  In October 2003, the 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals), in which he requested a 
hearing before the Board at the RO (Travel Board hearing).

A Travel Board hearing was scheduled in March 2006.  The 
veteran, without explanation, failed to report for the 
scheduled hearing and, thus, is deemed to have withdrawn his 
hearing request. 38 C.F.R. § 20.704(d) (2005).  Accordingly, 
the Board will proceed with its review of this matter on the 
basis of the current record. See 38 C.F.R. § 20.704(d).

For the reasons expressed below, the matter of an increased 
(compensable) rating for a left knee scar on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The remand also addresses the issue of 
service connection for arthritis of the left knee and the 
issue of an increased rating in excess of 10 percent for 
PTSD-for which the veteran has completed the first of two 
actions required to place those matters in appellant status.  
VA will notify the appellant when further action, on his 
part, is required.




REMAND

As regards the claim for a higher rating for a left knee 
scar, the Board finds that further RO action on this claim is 
needed.  

The record reflects that after the RO issued the August 2003 
SOC, but prior to the RO's certification of the appeal to the 
Board in February 2006, the RO received additional medical 
evidence pertinent to the veteran's claim for a higher rating 
for a left knee scar.  The evidence consists of VA outpatient 
records, dated from March 2001 to March 2004, reflecting 
treatment, examination and evaluation of the veteran's left 
knee scar as well as a March 2004 VA orthopedic examination 
report.  However, the claims file does not reflect that the 
RO has considered this evidence and issued an supplemental 
SOC (SSOC).  Under these circumstances, the Board has no 
choice but to remand this matter to the RO for consideration 
of the claim in light of the additional evidence received, in 
the first instance, and for issuance of a SSOC reflecting 
such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2005).

The Board also finds that further development of the claim is 
warranted.  

The RO should obtain and associate with the claims file all 
outstanding VA medical records pertaining to the evaluation 
and/or treatment for the veteran's left knee scar. The claims 
file currently includes treatment records from the Butler VA 
Medical Center (VAMC), dated from July 2002 to March 2004, 
from the University Drive VAMC dated June 2005, from the 
Highlands Drive VAMC dated January 1998 to April 2003, and 
from the Pittsburgh VAMC, dated from March 2001 to February 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Butler VAMC 
since March 2004, from the University Drive VAMC since June 
2005, from the Highlands Drive VAMC since April 2003, and 
from the Pittsburgh VAMC since February 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.

In addition, on VA joints examination in a March 2004, the 
veteran reported that he had been receiving Social Security 
Administration (SSA) disability benefits since December 2003.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Also, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see 38 U.S.C.A. § 
5103(b) (3) (West Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2005), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

Further, the Board notes that the RO has assigned a 
noncompensable rating for the veteran's left knee scar under 
38 C.F.R §§ 4.71a, 4.118, Diagnostic Codes 7805-5260, 
indicating a scar rated on limitation of motion of the leg.  
The record reflects that the veteran most recently underwent 
a VA examination in connection with this claim in April 2003.  
In light of the significant additional medical evidence that 
will be added to claims pursuant to the remand, the Board 
finds that a more contemporaneous examination, with findings 
responsive to the applicable rating criteria, would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A..  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.   The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for which an 
appeal has been perfected.  
 
As a final matter, the Board notes that, in an April 2004 
rating decision, the RO denied the veteran's claims for 
service connection for arthritis of the left knee and for a 
rating in excess of 10 percent for PTSD.  In February 2005, 
the veteran filed an NOD with the RO's April 2004 decision on 
both of these matters.  By filing an NOD, the veteran has 
initiated appellate review of both claims. The next step in 
the appellate process is for the RO to issue to the veteran 
an SOC.  See 38 C.F.R. § 19.29 (2005); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 
433, 436 (1997).  Consequently, the claims for service 
connection for arthritis of the left knee and for a rating in 
excess of 10 percent for PTSD must be remanded to the RO for 
the issuance of a SOC.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status; a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claims for service connection for 
arthritis of the left knee and a rating 
in excess of 10 percent for PTSD.  Along 
with the SOC, the RO must furnish to the 
veteran and his representative a VA Form 
9, and afford them the applicable time 
period for perfecting an appeal as to the 
pertinent issues.  The veteran and his 
representative are hereby reminded that 
appellate consideration of the claims for 
service connection for arthritis of the 
left knee and for a rating in excess of 
10 percent for PTSD may be obtained only 
if a timely appeal is perfected.

2.  The RO should undertake appropriate 
action to obtain all outstanding records 
of evaluations of and/or treatment 
following the procedures set for the in 
38 C.F.R. § 3.159 for the veteran's left 
knee disorder/scars from the Butler VAMC 
(for records dated from March 2004 to the 
present);  from the University Drive VAMC 
(for records dated from June 2005 to the 
present); from the Highland Drive VAMC 
(records dated from April 2003 to the 
present; and from Pittsburgh Health Care 
System (records dated from February 2004 
to the present).  All records and/or 
responses should be associated with the 
claims file.

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) 
(2005)with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorizations to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and 
all clinical findings should be reported 
in detail. 

The examiner should provide a detailed 
description of the scar of the left knee 
to include, but not limited to, the 
following: the measurements of the length 
and width of the veteran's scar, as well 
as the areas of the scars in terms of 
square inches or square centimeters; 
whether the veteran's scarring is 
superficial (not associated with 
underlying soft tissue damage); whether 
the scarring is unstable (frequent loss 
of covering of skin over scar); whether 
the scarring is painful on examination; 
and whether any such scar results in 
limited motion or other limitation of 
function of an affected body part.  If 
so, the examiner should describe in 
detail the limitation(s), and the extent 
and severity thereof.  If the scar does 
not cause limited motion or other 
limitation of function of an affected 
body part, the examiner should 
specifically so state.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
compensable rating for scars of the left 
knee.  If the veteran fails to report to 
the requested examination, the RO must 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should in light of all pertinent 
evidence (to include all evidence not 
previously considered by the RO, as noted 
above) and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to include any and 
all alternative diagnostics codes), as 
well as clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995(; Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

